Bloodworth, J.
The evidence before the judge on the motion to change the venue authorized a finding that a fair and impartial jury could be obtained in the county where the crime was alleged to have been committed, and that there was no probability or danger of lynching or other violence to the accused. Accordingly it was not erroneous to refuse the motion for a change of venue. Shepherd v. State, 141 Ga. 527 *310(81 S. E. 441); Crawley v. State, 24 Ga. App. 33 (2) (99 S. E. 705); Davis v. State, 23 Ga. App. 223 (98 S. E. 111), and cases cited. This is true although the act of 1911 (Ga. L. 1911, p. 74, Park’s Penal Code, § 964) contains the following: “And if the evidence submitted shall reasonably show that there is probability or danger of lynching, or other violence, then it shall be mandatory on said judge to change the venue to such county in the State as in his judgment will avoid such lynching.” See Wilburn v. State, 140 Ga. 138, 141 (2) (78 S. E. 819).
Decided July 26, 1921.
Motion to change venue; from Paulding superior couit — Judge Irwin. May 3, 1921.
R. E. L. Whitworth, Barry Wright, Bunn & Trawick, for plaintiff in error.
J. R. Hutcheson, solicitor-general, Porter.& Mebane, contra.

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.